Citation Nr: 0727731	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES
 
1.  Entitlement to an initial disability evaluation greater 
than 50 percent for a dysthymic disorder.  

2.  Entitlement to a disability evaluation greater than 20 
percent for cervical spine strain with arthritis (hereafter 
"cervical spine disability").  

3.  Entitlement to a disability evaluation greater than 20 
percent for dorsal/lumbar spine strain with arthritis 
(hereafter "lumbar spine disability").  

4.  Entitlement to a disability evaluation greater than 10 
percent for a right partial medial menisectomy of the right 
knee, with chondromalacia and arthritis (hereafter "right 
knee disability").  

5.  Entitlement to a disability evaluation greater than 10 
percent for chondromalacia of the left knee, with arthritis 
(hereafter "left knee disability").  

6.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B.H. 


ATTORNEY FOR THE BOARD

D.M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran has difficulty adapting to stressful 
circumstances, but does not have occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; and an inability to 
establish and maintain effective relationships.    

2.  The limitation of motion of the veteran's cervical spine 
is not severe.  The forward flexion of his cervical spine is 
not limited to 15 degrees or less, nor does he have favorable 
ankylosis of his entire cervical spine.  

3.  The limitation of motion of the veteran's lumbar spine is 
not severe.  His forward flexion is not limited to 30 degrees 
or less, and he does not have favorable ankylosis of the 
entire thoracolumbar spine.  

4.  The veteran does not have recurrent subluxation or 
lateral instability in either knee, and has only minimal 
limitation of flexion due to pain.  

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent rating 
for a dysthymic disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
Diagnostic Code (DC) 9433 (2006).

2.  The criteria for a rating higher than 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, DCs 5290 (2002), 5237 (2006).

3.  The criteria for a rating higher than 20 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.71a, DCs 5291, 5292 (2002), 5237 (2006).

4.  The criteria for ratings higher than 10 percent for 
bilateral knee disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
DCs 5003, 5010, 5257, 5260, 5261 (2006).

5.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Dysthymic disorder

With regard to the veteran's dysthymic disorder, if two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

The veteran asserts that he is entitled to a higher rating 
for his service-connected dysthymic disorder, currently 
evaluated as 50 percent disabling under DC 9433, dysthymic 
disorder.  38 C.F.R. § 4.130.  

According to the criteria, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
On examination in October 2004, the score was 55.  Treatment 
records contain scores ranging from 45 to 70.  The average 
appears to be  between 51 and 60.  It is important to note 
that, as noted by the Court, a GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  According to the DSM-IV, a GAF score 
of 51-60 indicates moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  

At the veteran's November 2006 video conference hearing, the 
veteran testified that he had to indefinitely postpone his 
studies towards a Masters degree due to his dysthymic 
disorder.  

In May 2002, A.K. wrote to the university where the veteran 
was pursing a Masters degree and stated that he was "unable 
to tolerate the stress of attending classes on-campus."  

In July 2002, the veteran failed a university course due to 
non-attendance and non-completion of assignments.  His 
failing grade was changed to a withdrawal at his request.  

In January 2003, A.K., a nurse practitioner at the VA Mental 
Health Clinic, wrote a letter to the veteran's employer 
stating that his physical disabilities were causing him 
emotional stress, and that she recommended he take three 
weeks of sick leave starting in February 2003.  

For the August 2002 to May 2003 school year, the veteran's 
received all "satisfactory" marks on his performance 
appraisal.  

In January 2004, the veteran received a formal warning about 
the use of profanity in the classroom.  

In October 2004, the veteran underwent a VA mental disorders 
examination.  The examiner reviewed the veteran's claims 
folder.  The veteran reported living by himself and working 
full time as a teacher.  He had not been hospitalized for 
psychiatric reasons.  He saw a nurse practitioner at the 
Mental Health Clinic every six weeks.  He took Wellbutrin to 
manage his symptoms.  The veteran reported that his sister, 
uncle, father, the mother of his daughter, and a few close 
friends had died in the two years prior to the examination.  
The veteran also reported having a lot of knee and back pain, 
which caused him to feel depressed.  He reported having to 
force himself to remain focused at work.  

Upon examination, the veteran was cooperative with the 
examiner and made good eye contact.  His affect was slightly 
blunted and his mood was mildly depressed.  His speech was 
clear, coherent, goal-directed, and unpressured.  He did not 
have flight of ideas or looseness of association.  He could 
recall two out of three objects after five minutes, and could 
not spell "world" forwards and backwards.  He could recall 
all of the five most recent presidents and could perform 
serial subtraction by threes.  He denied suicidal or 
homicidal ideation and hallucinations.  The examiner did not 
observe any delusional material.  His insight was fair to 
good and his judgment was good.  The examiner diagnosed him 
with dysthymic disorder and assigned a GAF score of 55.  The 
examiner concluded that the veteran's GAF score was lowered 
to 55 because the veteran felt depressed due to his physical 
disabilities, and that he would adjust to them in a usual 
manner.  

In January 2006, the principal of the school where the 
veteran taught submitted a letter to VA, stating that the 
veteran managed the curriculum and student behavior according 
to the accepted standards of his contract until the previous 
18 months.  He stated that the veteran had an aggressive 
manner and shouted excessively in the classroom, to the point 
where parents complained about his behavior.  The veteran 
objected to administrative requests to adjust his behavior, 
and he had not complied with the requests before he took 
medical leave from his job.  

In November 2006, the veteran's employer began processing his 
claim for short term disability benefits.  The employer wrote 
to M.G., ARNP, who treated the veteran for dysthymic 
disorder.  M.G. stated that the veteran's dysthymic disorder 
caused him to have difficulty controlling his emotions and 
behavior in overcrowded classes with a significant number of 
disruptive students.  The veteran's mental disorder caused 
him to be unable to handle such situations.  M.G. stated that 
the veteran could do activities of daily living, but not 
without some distress and ongoing depression." 

VA mental health treatment records show that the veteran was 
stressed at work, and was grieving for the loss of his father 
and other family members.  

The Board finds that his dysthymic disorder caused him to 
express irritability while in the classroom, and his mental 
health care providers have stated that he cannot handle the 
stress of being in a crowded classroom with disruptive 
students.  Additionally, the veteran took medical leave from 
his job as a teacher due to a combination of his mental 
disorder and his physical disabilities.  Thus, he has 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  Nevertheless, the disorder has 
not resulted in all other symptoms contemplated for the next 
higher 70 percent rating.  The veteran does not have 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, due to symptoms such as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; and an inability to establish and maintain effective 
relationships.  On the contrary, the treatment records and 
examination reports specifically show that he does not have 
most of these symptoms.  

The Board further finds that the veteran is not entitled to a 
100 percent evaluation for dysthymic disorder.  There is no 
evidence of record to show that the veteran has ever had 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  For 
example, the record does not show that the veteran could not 
perform his activities of daily living.  In fact, Dr. M. G. 
stated that he could perform his activities of daily living, 
as did the VA examiner.  At the time of his hearing, the 
veteran was engaged and was on good terms with his children 
and grandchildren.  There was no evidence to support the 
conclusion that the veteran had total occupational and social 
impairment.  Accordingly, the claim for a higher rating is 
denied.  

Cervical and lumbar spine disabilities

With regard to the veteran's back and knee disorders, where 
an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

During the course of his claim, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4).  Later, VA promulgated new regulations for 
the evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments above have established the 
effective dates without a provision for retroactive 
application.  Thus, the amendments may be applied as of, but 
not prior to, September 23, 2002, and September 26, 2003, 
respectively.  

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, DC 5243, to be evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The RO addressed the previous criteria in the March 2004 
statement of the case and the amended criteria in the 
November 2004 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Prior to September 23, 2002, DC 5293, moderate intervertebral 
disc syndrome with recurring attacks warranted a 20 percent 
evaluation and severe recurring attacks with intermittent 
relief warranted a 40 percent evaluation.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. 
§ 4.25 (the combined rating table) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 20 percent evaluation when the veteran has 
incapacitating episodes having a total duration of a least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the incapacitating 
episodes have a total duration of at least 4 weeks, but less 
than 6 weeks during the past 12 months.  These criteria are 
the same in the amendment effective September 26, 2003.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  There is no evidence of record 
indicating that veteran has ever had an incapacitating 
episode due to his cervical spine disability.  Therefore, the 
Formula for Rating Intervertebral Disc Syndrome does not 
apply to the veteran.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine were again revised.  
Under these regulations, the veteran's intervertebral disc 
syndrome is evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
However, there is no evidence of record that the veteran has 
chronic orthopedic or neurological manifestations of his 
cervical and lumbar spine disability of such severity as to 
warrant increased ratings.  

Under the previous version of the rating criteria, the 
veteran's cervical spine disability was rated under DC 5290, 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a (2002).  Under DC 5290, a 20 percent evaluation is 
warranted when there is moderate limitation of motion of the 
cervical spine.  A 30 percent evaluation is warranted when 
there is severe limitation of motion.  Id.  The veteran's 
dorsal/lumbar spine disability was rated by analogy under DC 
5291-5292, limitation of motion of the dorsal and lumbar 
spine.  Under DC 5291, the highest available evaluation is 10 
percent, so it is not beneficial to the veteran, as he 
already has a 20 percent disability evaluation.  Under DC 
5292, a 20 percent evaluation is warranted when there is 
moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation is warranted when there is severe 
limitation of motion.  Id.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Under the amended version of the rating criteria, the 
veteran's cervical and lumbar spine disabilities are rated 
under DC 5237, lumbosacral or cervical strain.  38 C.F.R. 
§ 4.71a (2006).  The General Rating Formula for Diseases and 
Injuries of the Spine provides, in pertinent part, for a 20 
percent evaluation when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine is not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next highest 
evaluation available for a cervical spine disability is 30 
percent, which is warranted when forward flexion of the 
cervical spine is 15 degrees or less; or, there is favorable 
ankylosis of the entire cervical spine.  The next highest 
available disability evaluation for a lumbar spine disability 
is 40 percent, which is warranted when the forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  

In June 2002, the veteran had a private practitioner perform 
MRIs of his cervical and lumbar spine.  The impression was 
posterocentral disc herniation at C3-C4, bulging of the 
annulus fibrosis at C4-C5, C5-C6, and C6-C7.  There was also 
partial dehydration of the cervical discs.  The radiologist 
stated that straightening of the spine may be due to muscle 
spasm.  The veteran also had bulging of the annulus fibrosis 
at L3-L4, L4-L5, and L5-S1 with dehydration of the discs at 
L4-L5 and L5-S1.  

In October 2002, the veteran underwent a VA spine 
examination.  The right and left rotation of his cervical 
spine was 65 degrees.  He had 40 degrees of flexion and 30 
degrees of extension.  All movements were carried out with 
pain.  He had marked spasm in the trapezius bilaterally.  He 
was diagnosed with cervical arthritis with myositis and DDD.  
He had full range of motion of his dorsal spine.  His lumbar 
flexion was 60 degrees with pain.  He had 30 degrees of right 
and left rotation and 10 degrees of extension.  His heel and 
toe rising was good, as was his gluteal tone.  He had no 
reflex, sensory, or motor deficits, or neurological findings 
in his cervical and lumbar spine.  He was diagnosed with 
degenerative arthritis of the lumbar spine with DDD.  

In October 2004, the veteran underwent a VA spine 
examination.  He reported being in an auto accident in 2003.  
Since the accident, he reported an increase in back pain.  An 
MRI of his cervical spine showed a herniated disc at C3-4 and 
degenerative disc disease (DDD).  His lumbar spine MRI showed 
bulging discs at three levels.  He was able to do activities 
of daily living.  

Upon examination, the veteran had 60 degrees of lumbar 
forward flexion with pain.  His right and left bending were 
25 degrees each.  His extension was 10 degrees and his right 
and left rotation were 5 degrees each.  He had good heel and 
toe rising and there were no sensory or motor deficits.  He 
had no weakness or atrophy in his lower extremities.  
Repeated motion caused an increase in pain and a decrease in 
range of motion by 10 degrees.  He had bilateral paralumbar 
spasm.  He was diagnosed with DDD of the lumbar spine.  

The veteran's ranges of motion in his cervical spine were 45 
degrees of right and left rotation, 30 degrees of flexion and 
extension, all with pain.  He also had increased pain on 
repeated motion, but no decrease in ranges of motion.  He had 
no weakness.  The veteran had no reflex, sensory, or motor 
defects.  The examiner diagnosed the veteran with DDD of the 
cervical spine.  The veteran denied having incapacitating 
episodes of pain in his back or neck.  

The veteran had x-rays taken at his examination.  The x-rays 
of his cervical spine showed normal vertebral body height and 
alignment.  The paravertebral soft tissues were within normal 
limits.  There was multilevel marginal osteophtye formation 
and disc space narrowing at C3-C4 and facet hypertrophy at 
C6-C7 and C7-T1.  The impression was multilevel DDD and facet 
osteoarthritis.  

X-rays of the veteran's lumbar spine showed well-maintained 
vertebral body height and alignment.  There was disc space 
narrowing at the L4-L5 and L5-S1.  There were osteophytic 
spurs anteriorly at all lumbar spine vertebrae.  No fractures 
were detected.  The impression was mild degenerative changes 
without evidence of an acute fracture or dislocation.  

In addition to the VA examinations, records from the 
veteran's chiropractor, Dr. L.C., are of record.  In January 
2007, the veteran submitted an undated letter from Dr. L.C., 
which stated that the veteran's condition deteriorated over 
the previous 18 months, to the point where Dr. L.C. was no 
"no longer able to adjust [the veteran] manually," and was 
only able to use light force adjustment using an activator 
tool.  

Considering the previous rating criteria, the evidence of 
record shows that the veteran's limitation of motion in his 
cervical and lumbar spine is not severe, even when 
considering pain on motion.  The veteran's cervical spine 
flexion was 40 degrees at his October 2002 VA examination, 
and 45 degrees is normal flexion.  At his October 2004 VA 
examination, his flexion was 30 degrees, a decrease of 10 
degrees, but still not enough to be considered "severe."  
Thirty degrees of forward flexion is the boundary between a 
10 and 20 percent evaluation under the amended criteria.  

The veteran's lumbar spine flexion was 60 degrees at his 
October 2004 and October 2002 VA examinations.  A flexion of 
90 degrees is normal.  60 degrees is the boundary between a 
10 and 20 percent evaluation under the amended criteria and 
is indicative of moderate, not severe, limitation of motion 
of the lumbar spine.  

Considering the amended criteria, the veteran's ranges of 
motion in his cervical and lumbar spine do not meet the 
criteria for higher evaluations.  The forward flexion of his 
cervical spine is not limited to 15 degrees or less, nor does 
he have favorable ankylosis of his entire cervical spine.  
Regarding the limitation of motion of the veteran's lumbar 
spine, his forward flexion is not 30 degrees or less, and he 
does not have favorable ankylosis of the entire thoracolumbar 
spine.  Therefore, his disabilities do not meet the criteria 
for an increased evaluation under the amended criteria, even 
when considering pain on motion.  

Considering the post-service evidence of record, the Board 
finds that the overall disability picture does not equally or 
more nearly approximate the criteria for a 30 percent 
evaluation for a cervical spine disability or a 40 percent 
evaluation for a lumbar spine disability under the previous 
or amended criteria, even when considering pain on motion.  
38 C.F.R. § 4.7.  In conclusion, the Board finds that the 
preponderance of the evidence is against increased ratings 
for the veteran's cervical and lumbar spine disabilities.  

Knee disabilities

The veteran asserts that he is entitled to increased ratings 
for his bilateral knee disabilities, currently evaluated as 
10 percent disabling each, under DC 5257, other impairment of 
the knee.  38 C.F.R. § 4.71a.  Under DC 5257, a 10 percent 
evaluation is warranted when there is slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is warranted when there is moderate recurrent subluxation or 
lateral instability.  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The Board notes that VAOPGCPREC 23-97 held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003-5010 and Diagnostic 
Code 5257 based on additional disability.  It was specified 
that, for a knee disorder already rated under Diagnostic Code 
5257, a claimant would have additional disability justifying 
a separate rating if there is limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  Hence, if a 
claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis and limitation of motion, a separate rating is 
available under Diagnostic Code 5003 or Diagnostic Code 5010.  
Likewise, if a claimant has a disability rating under 
Diagnostic Code 5003 for arthritis of the knee, and there is 
evidence of instability, a separate rating is available under 
Diagnostic Code 5257.  See VAOPGCPREC 9-98.

In July 2002, the veteran had private MRIs of his knees.  In 
the veteran's right knee, the radiologist detected some fluid 
around the joint and a synovial cyst in the popliteal region.  
There were hypertrophic spurs in the femoral condyle and in 
the polar regions of the patella.  The patellar ligament and 
quadriceps tendon were intact.  There was mild hypertrophy of 
the tibial spines.  The lateral meniscus was intact.  The 
medical meniscus showed increased signal intensity in the 
posterior horn, compatible with mucinous degeneration.  The 
impression was joint effusion with Baker's cyst, moderate 
degenerative joint disease, and mucinous degeneration in the 
posterior horn of the medial meniscus.  

In the veteran's left knee, the patellar ligament was intact, 
and the quadriceps tendon was within normal limits.  There 
was a hypertrophic spur in the upper pole of the patella.  
There was increased signal intensity within the posterior 
horn of the medial meniscus, compatible with mucinous 
degeneration.  The impression was mucinous degeneration in 
the posterior horn of the medial meniscus.  

In October 2002, the veteran had a VA joints examination.  He 
complained of bilateral knee pain.  The veteran had marked 
subpatellar crepitus and crepitation on motion of both knees.  
His ranges of motion were "somewhat good," with 120 degrees 
of flexion and 0 degrees (full) extension bilaterally.  There 
was no instability.  The examiner detected tenderness along 
the joint lines, medially and laterally.  The veteran could 
perform activities of daily living.  The examiner concluded 
that repeated motion caused pain and a decrease in range of 
motion by approximately 10 percent.  The veteran was 
diagnosed with degenerative arthritis of both knees.  

In October 2004, the veteran underwent another VA joints 
examination.  He reported approximately three episodes per 
week of acute pain in the knees.  Upon examination, the 
veteran had good heel and toe rising.  The veteran's range of 
motion in his left knee was 120 degrees of flexion and 0 
degrees of extension.  The extension in his right knee was 
110 degrees and his extension was 0 degrees.  Normal ranges 
of motion are 140 degrees of flexion and 0 degrees of 
extension.  There was subpatellar crepitus with pain 
bilaterally.  There was no fluid or instability.  There was 
tenderness along the joint line medially in both knees.  
Repeated motion caused an increase in pain and a decrease in 
ranges of motion by 10 degrees of flexion in each knee.  The 
examiner diagnosed the veteran with degenerative arthritis of 
both knees, with bilateral chondromalacia patella.  

After reviewing the relevant evidence, the Board finds that 
while the veteran has degenerative arthritis of the knees, he 
does not have instability, and his limitation of motion is 
not compensable under the appropriate Diagnostic Codes.  DC 
5260, limitation of flexion of the leg, provides for a 
noncompensable evaluation when the flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a.  The evidence of record, as 
discussed, does not show that the veteran's flexion has ever 
been limited to 60 degrees, even with pain on motion.  The 
veteran could not receive an evaluation under DC 5261, 
limitation of extension of the leg, because his extension is 
normal (0 degrees) in both legs.  Id.   

The evidence also does not show that the veteran has moderate 
recurrent subluxation or lateral instability in either knee.  
In fact, both VA examiners denied that there was instability 
in the veteran's knees.  At his November 2006 video 
conference hearing, the veteran testified that he had 
instability in his knees.  The Board finds that while this 
testimony provides evidence in favor of his claim, it is 
outweighed by the October 2002 and 2004 examination findings 
that there was no instability in his knees.  The evidence 
shows that the veteran does not meet the criteria for an 
increased evaluation under DC 5257.  In fact, it appears that 
he does not even meet the criteria for a compensable rating 
under Diagnostic Code 5257.  

In summary, the veteran does not have recurrent subluxation 
or lateral instability in either knee, and has only minimal 
limitation of flexion due to pain.  Such findings could 
warrant no more than a 10 percent rating for each knee under 
Diagnostic Code 5003.  Separate ratings for both limitation 
of motion and instability are not warranted as the Board 
finds no instability or subluxation.  Reviewing the evidence, 
the Board finds that the overall disability picture for the 
veteran's knee disabilities does not equally or more closely 
approximate 20 percent ratings.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence against the claims.  
38 C.F.R. § 4.3.  


TDIU claim

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has several service-connected disabilities.  The 
disabilities are a dysthymic disorder, rated as 50 percent 
disabling; a cervical spine strain with arthritis, rated as 
20 percent disabling; a dorsal/lumbar strain with arthritis, 
rated as 20 percent disabling; left knee chondromalacia, 
arthrotomy with patella shaving and arthritis, rated as 10 
percent disabling; a right partial medial meniscectomy, right 
knee chondromalacia with arthrotomy and arthritis, rated as 
10 percent disabling; residual, fracture of right tibia and 
fibula, rated as noncompensably disabling; and 
cholecystectomy, rated as noncompensably disabling.  

His dysthymic disorder is rated as 50 percent disabling and 
his combined disability rating (using the combined rating 
table) is 80 percent under 38 C.F.R. § 4.25.  Therefore he 
meets the preliminary criteria for consideration of 
assignment of a total rating based on unemployability set 
forth in 38 C.F.R. § 4.16(a).  

A January 2003 letter from nurse practitioner A. K. 
recommended a three week sick leave beginning in February 
2003.  

A January 2006 letter from the veteran's employer stated that 
he had been on medical leave for several weeks, but did not 
state that the veteran's employment had been terminated.  

At his November 2006 video conference hearing, the veteran's 
representative stated that the veteran was asking to be 
placed out of his job as a teacher.  The veteran testified 
that his dysthymic disorder and his back and knee 
disabilities interfered with his ability to teach.  The 
veteran testified that he was on disability leave from his 
job.  

The Board finds that the evidence of record does not show 
that the veteran is currently unemployed.  The evidence shows 
only that he is currently on medical leave.  On that basis, 
TDIU cannot be granted.  Moreover, even if the Board were to 
assume that the veteran was unemployed, TDIU could not be 
granted because the evidence does not show that the veteran 
is unable to secure gainful employment due to his service-
connected disabilities.  As discussed above, VA joint, spine, 
and mental disorders examinations showed that the veteran was 
independent, and that he could perform activities of daily 
living.  The examiners did not conclude that the veteran 
could not work due to his service-connected disabilities.  In 
fact, several of the treatment records indicate that it was 
contemplated that the veteran was planning to attempt to 
return to regular work either at his old job or another job.  
For example, a VA psychiatric note dated in September 2006 
indicates that the veteran was considering looking for a less 
stressful job in the future.  It was noted that he had 
requested a three month mental illness disability with a 
physician, but she had stated that there was no objective 
evidence at this time that he could not work.  Similarly, on 
VA mental examination in October 2004, the examiner stated 
only that the veteran's symptoms interfered mildly to 
moderately in the workplace.  

The letters from the veteran's employer show that his 
dysthymic disorder interfered with his ability to teach 
middle school.  A statement from a nurse practitioner 
apparently prepared in connection with a claim for short term 
disability benefits from the veteran's employer and dated in 
November 2006 indicates that the veteran had difficulty 
controlling his emotions in an overcrowded classroom with a 
significant number of disruptive students, and was at present 
"unable to handle this situation."  However, the evidence 
does not support a finding that the veteran can do no work at 
all due to his service-connected disabilities.  The Board 
notes that the veteran has a college degree and there is no 
basis to conclude that he could not work in other fields.  

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, the rating boards is to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

Based on the objective medical evidence, however, the Board 
finds that the veteran is not unemployable by reason of his 
service-connected disabilities.  Consequently, submission of 
this case to the Director, Compensation and Pension Service, 
for extra-schedular consideration is not warranted.  The 
service-connected disabilities, standing alone, may interfere 
with some types of work, such as teaching, but would not 
prevent him from obtaining work.  As stated by the Court 
itself, the record must reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran 
is unemployed or has difficulty obtaining employment is not 
enough. Id.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated that the Board cannot deny 
the veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
by mere conjecture, that the veteran can perform work.  In 
this case, the evidence does not show that the veteran is 
currently unemployed, but that he has taken medical leave 
from work.  The medical evidence cited above does not support 
(and even weighs against) a finding that the veteran is 
unable to work due to his service connected disabilities.  
The Board finds that the post-service medical record, as a 
whole, provides evidence against a finding that the veteran 
is unemployable due to his service connected disorders.  
Accordingly, the weight of the evidence is against the claim 
for a total rating based on individual unemployability due to 
service-connected disabilities under both 38 C.F.R. § 4.16(a) 
and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disabilities.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service-connected 
disabilities, and the evidence on file, including the VA 
examination cited above, are found to provide highly 
probative evidence against this claim.  

The Board cannot conclude that the veteran is unemployable 
solely due to his service-connected disabilities, and 
therefore cannot grant an extraschedular TDIU evaluation.  
The Board finds that the post-service medical record, as a 
whole, provides much negative evidence against this claim, as 
it showed that he held his job as a teacher for eleven years 
prior to taking medical leave, even though he has met the 
preliminary statutory threshold for TDIU since September 
2001.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R.  § 4.3.  
Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disabilities.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disabilities.  The appeal is denied.  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2001, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The October 2001 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, a January 2005 VCAA follow-up letter 
did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
October 2001 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in an October 2006 letter, the veteran 
was informed that an effective date would be assigned if his 
claim was granted.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  







	(CONTINUED ON NEXT PAGE)


ORDER

An increased disability evaluation for dysthymic disorder is 
denied.  

An increased disability evaluation for a cervical spine 
disorder is denied.  

An increased disability evaluation for a lumbar spine 
disorder is denied.  

An increased evaluation for a right knee disorder is denied.  

An increased evaluation for a left knee disorder is denied.  

Entitlement to TDIU is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


